                       UNITED STATES DISTRICT COURT
                                 FOR THE       l-
                      SOUTHERN DISTRICT OF NEW~                                SONY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                                 ! [)()( #:        ~-

               -v-
                                                                         ~~~~-~ LED: _iS__
                                                                                         aj
                                                                20 CR 64-01 (CM)·
JUDE SONE,

                       Defendant.



       It is hereby ordered that Jude Sone, the defendant, having been sentenced in the above

case to the custody of the Attorney General, is to surrender to the Attorney General by reporting

to the to the facility designated by the United States Bureau of Prisons, before 2:00 p.m., on




UNITED STATES DISTRICT JUDGE                                  DATE

Acknowledgment:

       I agree to report as directed in this order and understand that if I fail to do so I may be

cited for contempt of court and if convicted of contempt may be punished by imprisonment or




(Attorney /Witness)                                   (D~

cc: U.S. Marshal, SDNY
      Probation Dept, SDNY
      U.S. Attorney, SDNY
      Pretrial Office, SDNY
      Defense Counsel
